Citation Nr: 0416173	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether the character of the veteran's discharge from service 
for the period from January 1969 to April 1970 constitutes a 
bar to certain Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to April 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 administrative determination by the Winston-Salem VA 
Regional Office (RO), which found that the veteran's service 
was considered to be under conditions other than honorable.  
In December 2003, the veteran appeared before the undersigned 
at a Travel Board hearing at the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran's DD Form 214 indicates that his separation from 
service in April 1970 was characterized as "under conditions 
other than honorable."  At the December 2003 hearing, the 
veteran testified that he had filed an application with the 
Department of Defense for an upgrade of his military 
discharge status.  Of record is a DD Form 293(JF) 
(Application for Review of Discharge or Dismissal from the 
Armed Forces of the United States), as well as a copy of a 
letter to the veteran from Department of the Army Review 
Boards Agency.  The letter informed the veteran that his 
application had been received, and that processing of the 
application takes approximately 12 months.  At the December 
2003 hearing it was noted that the veteran had not yet 
received a response from the Department of Defense regarding 
his application, and it was agreed that the record would be 
held in abeyance until he informed VA that he had received a 
decision regarding his character of service from the 
Department of Defense, or until VA was otherwise notified of 
such a decision.  A review of the record shows that no 
further notification or information regarding the veteran's 
application for a change in status of his character of 
service has been associated with the claims folder.  In a 
case such as this, where it is asserted that pertinent 
records exist and are in the Government's possession, such 
records are constructively of record.  A favorable 
determination by the Service Department on the veteran's 
petition for upgrade of his character of discharge could 
render the instant claim moot.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran whether 
he has been advised of a decision by the 
Department of Defense regarding his 
application for an upgrade of his 
discharge status and, if so, the 
correspondence from, or findings by, the 
Department of Defense should be secured 
and associated with his claims folder.  
If he has not been notified of a 
decision, the RO should contact the 
appropriate service department to obtain 
any information available regarding the 
veteran's application.  If the request 
for the information sought is premature, 
the case should be held in abeyance 
pending the Service Department 
determination.  Any response from the 
service department should be documented 
in the claims file.  

2.  The RO should then review the record 
and readjudicate the claim in light of 
all evidence added to the record since 
their last previous review.  If the claim 
remains denied, the RO should issue the 
veteran and his representative an 
appropriate supplemental statement of the 
case and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


